          Case 1:21-cv-00160-N/A Document 5               Filed 04/19/21   Page 1 of 1




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:
__________________________________________
VAN GELDER, INC.,                          :
                                           :
                                           :
                        Plaintiff,         : Court No. 21-00160

                        v.                 :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________ :

                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Jamie L. Shookman, hereby enters her appearance as

attorney of record for the United States, defendant, in the above-captioned action, and requests

that all papers in connection therewith be referred to her attention.

                                               Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General
                                              Civil Division

                                               JEANNE E. DAVIDSON
                                               Director

                               By:            /s/ Justin R. Miller
                                              Justin R. Miller
                                              Attorney-in-Charge

                                              /s/Jamie L. Shookman
                                              Jamie L. Shookman
                                              Trial Attorney
                                              International Trade Field Office
                                              Department of Justice, Civil Division
                                              Commercial Litigation Branch
                                              26 Federal Plaza, Room 346
                                              New York, New York 10278
                                              Attorneys for Defendant
Dated: April 19, 2021                         (212) 264-2107 or 9230
